                       UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

In re                                            )    Chapter 7
                                                 )
ALLA R. KOGELMAN,                                )    Case No. 18-27794
                                                 )
                                                 )    Hon. A. BENJAMIN GOLDGAR


                           TRUSTEE’S APPLICATION FOR
                          COMPENSATION AND EXPENSES

TO:     THE HONORABLE A. BENJAMIN GOLDGAR

        NOW COMES JOSEPH E. COHEN, Trustee herein, pursuant to 11 U.S.C. §330,

and requests $1,275.00 as compensation and $39.14 for reimbursement of expenses,

$0.00 amount of which has previously been paid.

                         I. COMPUTATION OF COMPENSATION

        Total disbursements to parties in interest, excluding the Debtor, but including

holders of secured claims are $5,250.00. Pursuant to 11 U.S.C. §326, compensation

should be computed as follows:

25% of the First $5,000.00               $1,250.00                ($1,250.00 max.)
10% of next $45,000.00                   $25.00                   ($4,500.00 max.)
05% of next $950,000.00                  $0.00                    ($47,500.00 max.)
03% of balance                           $0.00


TOTAL COMPENSATION                      $1,275.00




                                       EXHIBIT E
                             II. TRUSTEE’S EXPENSES


      Postage                                 $17.14

      Copies                                  $22.00

TOTAL EXPENSES                                $39.14

      The undersigned certifies under penalty of perjury that no agreement or

understanding exists between the undersigned and any other person for sharing of

compensation prohibited by the Bankruptcy Code. No payments have previously been

made or promised in any capacity in connection with the above case.




                                           RESPECTFULLY SUBMITTED


DATE: May 21, 2021                         /s/ Joseph E. Cohen
                                           JOSEPH E. COHEN
                                           COHEN & KROL
                                           105 West Madison Street
                                           Suite 1100
                                           Chicago, IL 60602-0000
                                           (312) 368-0300
                            TASKS PERFORMED BY TRUSTEE
(Describe tasks performed and results achieved in chronological order. Major tasks to
be summarized in paragraph form.)
        JOSEPH E. COHEN was appointed Trustee on October 3rd, 2018 The primary
asset in this case was an automobile owned by the debtor with equity. The trustee and
the debtor negotiated a purchase back of the vehicle from the bankruptcy estate. That
is the source of funds being used for this distribution

      The Trustee is also responsible for the day to day administration of the
Bankruptcy Estate. The duties carried out by the Trustee are as follows:

1.          Review of court file upon appointment of Trustee.
2.          Attendance at meeting of creditors.
3.          Establishment and monthly reconciliation of Trustee bank accounts.
4.          Maintaining and updating data and reports located in EPIC bankruptcy
            software.
5.          Responding to letters and telephone calls from creditors as to status of case.
6.          Examination of the Debtor at first meeting of creditors.
7.          Review of claim docket and claims.
8.          Discussions with auctioneer for liquidation of 2014 Chevrolet Equinox.
9.          Review of books and records .
10.         Preparation of Trustee's Final Report, Application for
            Trustee Compensation and related documents for closing of case.
11.         Attendance at Final Meeting of Creditors.
12.         Issuance of checks for final distribution.
13.         Preparation of Trustee's Final Account and other closing documents.

          It is estimated that the Trustee expended 15.00 hours in performing his Trustee
duties.
